Citation Nr: 1140536	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  08-03 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel







INTRODUCTION

The Veteran had active military duty from February 1969 to December 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

When this case was before the Board in January 2011, it was decided in part and remanded in part for additional evidentiary development.  In August 2011, the claims folder was forwarded to an audiologist for an expert opinion.  The claim is again before the Board for appellate review.


FINDING OF FACT

Bilateral hearing loss pre-existed service and was aggravated during the Veteran's active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1110; (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability rating and effective date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2011).


Legal Criteria

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111  (West 2002).

If the Veteran is found to have had a pre-existing disability on entrance into service, 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 are for application.  Under 38 U.S.C.A. § 1153, a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b)  (2011).  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Id.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991), Browder v. Brown, 5 Vet. App. 268, 271 (1993).  See also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).  

If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  In that case section 1153 applies and the burden falls on the Veteran to establish aggravation.  Id. at 1089 (citing Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir.1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  Id. at 1089 (quoting 38 U.S.C. § 1153 ); see also 38 C.F.R. § 3.306 (2011); Jensen, 19 F.3d at 1417.  Section 1153 requires claimants to establish an increase in disability before VA incurs the burden of disproving aggravation in cases governed by the presumption of aggravation.  See VAOPGCPREC 3-03. 
 
Analysis

The Veteran asserts that he is entitled to service connection for bilateral hearing loss because the disability is related to his active service, to specifically include exposure to loud noise while on the small arms range and while loading ordnance on jets on an aircraft carrier. 

The Board has reviewed the evidence of record and finds, for the reasons expressed below, that service connection is warranted for bilateral hearing loss.

The Veteran's DD Form 214 lists his military occupational specialty (MOS) as that related to an ordnance mechanic, and therefore, the Board concedes that the Veteran was exposed to noise during service. 

The pertinent evidence of record includes a January 2008 private medical opinion in which the physician found that the Veteran's hearing loss could most definitely be realted to his period of active service since he was exposed to gun noise in Vietnam.  Additionally, in a June 2010 VA examination, the examiner provided a negative nexus opinion only with regards to right ear hearing loss.  Subsequently, a February 2011 VA examiner provided a negative nexus opinion for the Veteran's right ear hearing loss but stated that she was unable to resolve the issue of whether left ear hearing loss was related to the Veteran's period of service without resorting to mere speculation.  

Dr. K.D.K., Au.D., submitted an opinion in September 2011 in which she opined, in pertinent part, that the Veteran's hearing loss did exist prior to military service but that it just had not been a high frequency hearing loss since it included a decrease in hearing in the lower frequencies as well.  She also found that the hearing loss was most likely aggravated during service; that if the Veteran's right ear hearing decreased during service, then left ear hearing more than likely decreased from its initial thresholds as well; and that the hearing loss was unlikely due to natural progression because a progression was shown in the right ear, which had been well within normal range upon entrance into the military.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board places low probative value on the January 2008 private medical opinion and the June 2010 and February 2011 VA medical opinions.  The Board finds that the January 2008 medical opinion is speculative, in that the physician found that the Veteran's hearing loss could most definitely be realted to his period of active service.  Similarly, the February 2011 medical opinion is speculative in that the examiner could not resolve the issue of whether left ear hearing loss was related to the Veteran's period of service without resorting to mere speculation.  A finding of service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2011); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that Veteran's time as a prisoner of war "could" have precipitated the initial development of his lung condition found too speculative); Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of a claimed disorder or any such relationship).  As for the June 2010 VA medical opinion, the examiner only rendered an opinion for the right ear hearing loss, and therefore the Board finds that this examination was inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board instead assigns greater weight to the September 2011 VA audiologist opinion finding that the Veteran's pre-existing hearing loss was aggravated by his period of service.  In placing greater weight on the September 2011 opinion, the Board notes that in rendering the opinion, the audiologist explained why the Veteran did have hearing loss at entrance examination and also why it was likely that the Veteran's left ear hearing loss had decreased during service as well.  The Board therefore finds that the opinion is probative and persuasive based on the physician's thorough and detailed review of the claims file, adequate rationale, and consideration of the Veteran's lay statements in regards to his disability. 

Because the evidence shows that the Veteran's bilateral hearing loss pre-existed his period of service and was aggravated by his period of service, the Board finds that service connection for bilateral hearing loss is warranted.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


